Citation Nr: 1531287	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  08-08 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of the left knee, to include as secondary to service-connected bilateral flat fleet, postoperative plantar fasciitis, postoperative heel spurs, and bilateral trochanteric bursitis.

2.  Entitlement to service connection for osteoarthritis of the right knee, to include as secondary to service-connected bilateral flat fleet, postoperative plantar fasciitis, postoperative heel spurs, and bilateral trochanteric bursitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel

INTRODUCTION

The Veteran served on active duty from October 1982 to January 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In August 2011 and March 2014, the Board remanded the issues on appeal for further development.

The Board notes that the Veteran's claims have been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA's duty to assist includes "providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim."  38 U.S.C.A § 5103A(d)(1); Green v. Derwinski, 1 Vet.App. 121, 124 (1991).  VA is not required to provide a medical examination in all cases; however, "once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, ... he must provide an adequate one."  Barr v. Nicholson, 21 Vet.App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet .App. 46, 51-52 (2007).  When an examination is inadequate, the Board must remand the case for further development.  Bowling v. Principi, 15 Vet.App. 1, 12 (2001) (holding that the Board has a duty under 38 C.F.R. § 19.9(a) to remand a case "[i]f further evidence or clarification of the evidence or correction of a procedural defect is essential for proper appellate decision"); see also Green, 1 Vet.App. at 124 (holding that remand is appropriate where the Board relied on an inadequate examination report); 38 C.F.R. § 4.2 (2014). 

Here, the current VA medical opinions of record dated in September 2011 and April 2014 are inadequate as they do not provide a complete rationale for the opinions expressed and they do not address whether the Veteran's service-connected connected bilateral flat fleet, postoperative plantar fasciitis, postoperative heel spurs, and/or bilateral trochanteric bursitis aggravate the Veteran's bilateral knee disorder.

The Board observes that the September 2011 VA medical opinion concluded that the Veteran's right and left knee disorders are "less likely than not proximately due to or the result of the Veteran's service-connected condition."  The rationale was that:

There currently does not exist any peer reviewed literature published in medical journals with a level of medical evidence sufficient to support an opinion that the incidence of knee degenerative osteoarthritis and meniscal pathology conditions occur at a higher frequency and/or severity in patients with non-ankylosed hip or foot conditions than in the general population.

The September 2011 VA medical opinion appears to address only the matter of whether the Veteran's knee disorders are proximately due to service-connected disorder of the hips and feet.  It did not address the matter of whether the service-connected disorder aggravate, that is, permanently worsen, either the Veteran's right or left knee disorders.  Also, it did not address the matter of direct service connection.  In regard to the opinion rendered, the Board observes that it does not indicate what level of medical evidence is sufficient to support a connection between knee osteoarthritis and hip/foot conditions.  The opinion is unclear as to how in the Veteran's particular case that the medical literature reviewed by the examiner persuaded him that there was no link between the bilateral knee disability and the Veteran's service-connected hip/foot disorders.

Pursuant to Board remand, the VA medical opinion was returned for an addendum.  An April 2014 addendum by a nurse practitioner (NP), not the physician who prepared the earlier VA medical opinion, indicated that she had reviewed September 2011 VA examination report and agreed with that medical opinion because "there is no evidence to support that pt's [patient's] bil[ateral] knee DJD [degenerative joint disease] is related to service."  She noted that the condition was first diagnosed in 2001, 7 years after service and that her 1993 discharge physical was unremarkable for a knee condition.  While the NP acknowledged an April 1988 service treatment note showing complaints of right knee pain of 1 week while the Veteran was 8 months pregnant, the NP opined that this was a "singular event with no history of injury/trauma or evidence of chronicity or disability."  The NP opined that the Veteran's bilateral knee disability diagnosed in 2001 "is less likely than not related to service based on the available evidence."

The April 2014 VA medical opinion does not cure any defect in the original medical opinion as it does not include an opinion on aggravation supported by a clear rationale, and the medical opinion on direct service connection is not supported by a rationale that reflects any consideration of the Veteran's theory of in-service trauma from walking and running in boots.  See Veteran's Correspondence (September 2007); see also Report of VA Examination (medical history) (September 2011).

The Board notes that medical conclusions must be supported with an analysis that the Board may consider and weigh.  See Stefl v. Nicholson, 21 Vet.App. 102, 124-25.  "[A] medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two."  Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 301 (2008).  A Board remand imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand.  Where remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  In view of her February 2010 statement that a podiatrist provided a favorable medical opinion in her case, the AOJ should request from the Veteran a copy of any written favorable medical opinion in her possession linking her bilateral knee disability to either service or service-connected disability.

2.  The AOJ should obtain a VA medical opinion from a physician that has not previously reviewed this case to ascertain the whether the etiology of the Veteran's right or left knee disorder is as likely as not (50 percent or greater probability) related to service, or other factors (such as age, weight, etc.).  The VA medical opinion must address the following:

(a) Whether the Veteran's right or left knee disorder shown during this appeal is as likely as not (50 percent probability or greater) etiologically related to the Veteran's active duty, to include her report of in-service walking/running in boots, or the in-service knee complaints and findings noted in April 1988, June 1989, and August 1989.

(b) Whether it is as likely as not that the Veteran's service-connected lower extremity disorders (bilateral flat fleet, postoperative plantar fasciitis, postoperative heel spurs, and bilateral trochanteric bursitis) either independently or combined to: 
 
(i) Proximately cause the Veteran's left or right knee disability, or
(ii) Aggravate (permanently worsen) the Veteran's left or right knee disability.

The Veteran's VA electronic file should be reviewed by the physician.

Aggravation is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

A complete rationale for all opinions is required.  If an opinion cannot be expressed without resort to speculation, the physician should so indicate and discuss why an opinion is not possible to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

Re-examination of the Veteran is not required unless the physician providing this opinion deems it necessary.

3.  After the above is complete, the AOJ should review the medical opinion to ensure that it is responsive to the Board's queries and include a complete rationale.  The AOJ should conduct any other development deemed necessary.

4.  Then, the Veteran's claims should be readjudicated.  If the claims remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and given an opportunity to respond thereto.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




